Title: John Singleton Copley to John Adams, 15 Oct. 1786
From: Copley, John Singleton
To: Adams, John


          
            
              Dear Sir
            
            

              George Street Hanover Square

              Octr: 15. 1786.
            
          

          I thank you for the loan of the Memoirs of the American Academy of
            Arts and Sciences, they have afforded me much entertainment particularly those written
            by Governor Bowdoin on the structure of the Heavens, and on Light; I feel myself happy
            that my Countrymen are inspired with a thirst after knowledge, and to see them emulating
            the Nations of Europe in the cultivation of the Arts and Sciences.
          As you have done me the honor to desire my opinion of the plates in
            this work, I will give it to you without reserve; I think them well Engraved,
            much better than I should have expected, as there was no person that knew much of that
            Art, in the State of Massachusetts when I left it; but there is a total want of the
            knowledge of Perspective in every part of them; It is by this Art that all objects are
            truly represented just as they appear to the Eye be they ever so complex, and none of
            the Imitative Arts are capable of perfection but this; because it is the only one that
            is wholly within the sphere of Mathematical Science.
          All objects deminish as they recede from the Eye and finally lose
            themselves in a point in the Horizon, called the point of sight; this point is always
            opposite to the spectator and on a level with his Eye; but as example is always better
            than precept, I herewith send to you a Drawing of a pavement with eight square Pillars
            set in two rows and at equal distances from each other, with the process of drawing them
            explained by the dotted lines.
          I am / Sir / Your Most Obt: / Humbl: Sert.

          
            
              John Singleton Copley
            
          
        